Citation Nr: 0021780	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  93-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable service from June 1975 to December 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In a July 1995 decision, the Board also determined that new 
and material evidence had not been presented to reopen the 
veteran's claim.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  

In a March 1997 memorandum decision, the Court reversed the 
Board's July 1995 decision, finding that new and material 
evidence had been presented to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The Court remanded the claim for additional development and 
readjudication on the merits (i.e., on a de novo basis).  See 
[citation redacted].  
The Court also affirmed the Board's referral of an 
undeveloped claim of clear and unmistakable error to the RO 
for appropriate action.  In a January 1998 decision, the 
Board remanded the claim of entitlement to service connection 
for a psychiatric disorder to the RO for additional 
development of the record.  The requested development has 
been completed to the extent possible and the claim has now 
been returned to the Board for appellate consideration.

Finally, in a January 12, 1993 statement, the veteran's 
attorney raised the matter of clear and unmistakable error in 
the original August 1983 rating decision.  As mentioned 
above, this matter was originally referred to the RO in the 
Board's July 1995 decision; however, the record reflects that 
it still has not been developed or adjudicated by the RO.  
Thus, this matter is once again referred to the RO for all 
appropriate action.  



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
schizoaffective disorder has been presented.

2.  Two VA medical examiners have opined that the veteran's 
current psychiatric disorder began during, and is 
etiologically related to, his military service.

3.  A June 1993 private psychological report describes the 
veteran's psychiatric disorder as related to his military 
service.  

4.  Schizoaffective disorder may not be disassociated from 
military service.



CONCLUSION OF LAW

Schizoaffective disorder was incurred in service.  
38 U.S.C.A. §§  1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1975, the veteran's systems were 
clinically evaluated as normal.  A November 1982 clinical 
record notes the veteran felt that his thinking was 
disordered and not rational at times.  The veteran described 
his mother's death as an image he kept in his mind.  He 
stated that her death drove him into a reclusive state of 
depression lasting two years.  An assessment of chronic 
"charatological" depression versus borderline personality 
disorder was noted.  A subsequent November 1982 mental status 
evaluation report notes a diagnosis of borderline personality 
trait with poor self-image.  It was noted the veteran had 
problems in social relationships and impulsive behavior with 
occasional substance abuse.  Periods of depression and vague 
ideas of his future plan were also noted.  

In an August 1983 administrative decision, the RO determined 
that the veteran's period of service from June 23, 1975 to 
December 26, 1981 was considered to be under honorable 
conditions.  The RO also determined that the period of 
service from December 27, 1981 to December 1, 1982 was 
considered to have been terminated under dishonorable 
conditions.  

A VA discharge summary dated from November 1988 to December 
1988 reflects a relevant diagnosis of personality disorder, 
affective, depressive, without psychosis.  The veteran 
reported he had been feeling depressed, not sleeping well, 
and having nightmares about his wife and children.  His 
affect was noted as flat and he was described as passive and 
cooperative.  It was noted he was not hallucinating or 
delusional.  It was also noted he had no suicidal or 
homicidal ideations at the time of interview, although he did 
report having had suicidal thoughts in the past.

VA outpatient treatment records dated in March and June 1991 
reflect treatment for left shoulder pain and a request by the 
veteran for domiciliary treatment.  An August 1991 VA medical 
report reflects relevant diagnoses of continuous alcohol 
dependence and schizoaffective disorder, depressive type.  
The veteran's affect was blunted.  He reported his mood as 
sad and depressed.  Memory was intact and attention and 
coordination were good.  He was not psychotic at that time.  
Suicidal ideation in 1988 and prior to this admission was 
noted.

A March 1992 VA treatment record reflects a primary diagnosis 
of primary type schizoaffective disorder, depressive type.  
The veteran denied hallucinations, but admitted that he was 
quite paranoid at times.  It was noted the veteran received 
domiciliary treatment and met all objectives related to 
discharge.  

At his January 1993 RO hearing, the veteran testified that 
during his military service, he began to experience problems 
mentally with stress and the work pressures of his job.  
(Transcript, page 3).  He reported having to make 
communications reports for generals as well as problems with 
his wife.  (Transcript, page 4).  He testified to being 
stationed in an isolated area during his service with no 
television.  (Transcript, page 6).  The veteran described his 
job as a signal corpsman as very stressful and stated his 
nerves were bad.  (Transcript, page 7).  He stated his 
emotional problems continued after his discharge from 
service.  (Transcript, page 12).  He reported having good 
days and bad days.  He also stated that his emotional 
symptoms interfered with his job by making him forgetful.  
(Transcript, page 12).  He also reported having feelings of 
hopelessness and that the army was against him.  He described 
his drinking as an outgrowth of his emotional problems.  
(Transcript, page 13).  The veteran testified to problems 
sleeping, loss of appetite when depressed, and having mood 
swings.  (Transcript, page 15).  He described himself as very 
distrustful and paranoid.  (Transcript, page 16).  

A June 1993 private psychology report reflects the veteran 
reported working during service as a radio operator in Korea 
on an isolated missile site.  He reported that when he came 
back he was different, detached and estranged from his 
previous friends.  It was noted the veteran had experienced 
alcohol dependence since his military career as a result of 
his emotional changes.  The examiner noted the veteran was 
unable to complete the Minnesota MultiPhasic Personality 
Inventory in a valid manner as he tended to overreact to the 
negative statements.  A verbally administered short form was 
given and noted as valid.  The schizophrenic scale was most 
elevated.  It was noted the Rorschach Ink Blot Technique was 
also given.  It was noted there was an under use of detail, 
often seen in schizophrenia.  The protocol was in keeping 
with a psychosis in fairly good remission.  The Millon 
Clinical MultiAxial Inventory was given and suggested a 
schizoaffective disorder with past alcohol abuse.  The 
examiner noted the veteran gave a history of having been 
functioning well, until being sent to an isolated area of 
Korea.  He opined that this condition of isolation, combined 
with anxiety, appeared to have precipitated emotional 
decompensation that had lead to a chronic psychosis.  Thought 
disorder, depression, anxiety, and paranoia were noted as 
aspects of his psychosis.  The examiner stated it was not 
known if the veteran's condition was more of an affective or 
paranoid schizophrenic state, though it was clear that a 
thought disorder was an ongoing problem.  It was noted that 
every effort should be made to keep the veteran in treatment.

VA treatment records dated in 1996 reflect the veteran 
reported doing okay and denied any significant recurrence of 
depressive symptoms.  His ability to sleep was noted as good 
with medication.  The veteran was described as having a 
blunted affect with a neutral mood.  His mood was also noted 
as fairly stable.  The veteran denied paranoia and 
hallucinations.  A relevant diagnosis of schizoaffective 
disorder, depressive type, and alcohol dependence in partial 
remission was noted.  Records dated in 1997 also reflect 
complaints of increased anxiety and a lack of medication.  
Increased feelings of depression were also noted in August 
1997.  The veteran reported ruminating more on past mistakes.  
It was noted the veteran was taking three medications, one 
helped with his sleep and another controlled paranoia.  
Relevant diagnoses of schizoaffective disorder, depressed, 
and alcohol dependence were noted.

At his April 1998 RO hearing, the veteran testified that he 
did not have any known psychiatric or psychological 
disabilities prior to entering the service.  He stated that 
he arrived in Korea in May 1975 and was assigned to an 
isolated missile site for twelve months.  (Transcript, pages 
1-3).  He testified that over the twelve-month period, he 
noticed a lot of changes in his attitude toward people and 
his internal thoughts.  The veteran described himself as 
withdrawn, depressed, and paranoid.  He also reported 
developing a stutter.  He stated he was uncomfortable in 
large groups of people and felt like others were watching 
him.  The veteran also stated that while at the missile site 
in Korea, they went on red alert every week and at times were 
not allowed to leave the base.  (Transcript, pages 4-6).  
After leaving Korea, the veteran stated that he dealt with 
his stress by drinking a lot of alcohol.  He stated that his 
symptoms of paranoia, depression, and nervousness continued 
during active duty while stationed in Texas.  He also 
reported experiencing marital difficulties while in Texas 
because of his mood swings.  The veteran testified that he 
also heard voices at that time off and on.  (Transcript, 
pages 7-10).  He reported continuing problems with stress 
during his military service and continued marital discord.  

VA treatment records dated in 1998 reflect the veteran 
reported doing fair, with some depressed days to the point 
that he missed work.  It was noted he still had bad dreams.  
Energy level was noted as okay.  Appetite was described as 
good and weight was stable.  Social avoidance was noted.  His 
mood was described as neutral with a blunted affect.  It was 
noted he had occasional auditory hallucinations.  Paranoia 
was noted as under good control with medication.  A diagnosis 
of schizoaffective disorder, depressed, and alcohol 
dependence in partial remission was noted.  A Global 
Assessment of Functioning (GAF) score of 43 was also noted. 

A March 1998 VA mental examination reflects the veteran 
reported feeling paranoid and unable to sleep without his 
medication.  He reported hearing voices, but denied visual 
hallucinations.  He reported some persecutory ideation and 
delusions of thought broadcasting.  The veteran described 
himself as a loner who generally spent his time away from 
work watching television.  Mental status examination revealed 
the veteran's mood was neutral and his affect was blunted.  A 
relevant impression of schizoaffective disorder was noted.  
The examiner assigned a GAF score of 43.  

Upon VA examination dated in April 1998, the examiner noted a 
review of the veteran's claims folder.  The examiner noted 
the veteran looked depressed.  He complained of nightmares, 
anxiety, and becoming easily upset.  It was noted that when 
he was upset he stuttered and heard voices.  The examiner 
also noted that he did not sleep well even with medication.  
The veteran described his hobby as watching television.  He 
described himself as a loner and reported that he did not 
like crowds because they made him nervous.  He reported 
having some hallucinations, but they did not make sense to 
him.  It was also noted that he felt some people were out to 
get him.  The veteran reported having some flashbacks.  The 
examiner noted he had some suicidal thoughts sometimes and 
crying spells when he was depressed.  A diagnosis was 
deferred pending psychological testing.  It was noted as 
questionable based upon the interview whether the veteran had 
schizophrenic trends, but he was depressed and anxious and 
his hands were noted as very, very damp and cold.  

An April 1998 psychological testing evaluation report noted 
that the clinical scale configuration generally suggested a 
profile of schizoaffective disorder was valid although there 
might have been some distortion of the veteran's current 
functioning.  There was some indication that perhaps the 
veteran had answered items in a way to exaggerate the extent 
of psychological difficulties he was having.  However, the 
profile itself was certainly consistent with a 
schizoaffective disorder.  In a May 1998 addendum to the 
April 1998 VA examination, the examiner stated the 
psychological testing was consistent with a diagnosis of 
schizoaffective disorder, thus the psychiatric diagnosis was 
schizoaffective disorder.  A GAF score of 45 was noted.  

At his October 1998 RO hearing, the veteran testified that 
his military occupational specialty while in Korea was that 
of radio operator.  He was unable to recall the medications 
he was treated with for his emotional problems during 
service.  He stated that he felt that he had come close to 
having a nervous breakdown while stationed in Korea.  
(Transcript, pages 1-3).  He testified that on his second 
tour of Korea, he went to the DMZ several times on radio 
missions.  He reported hearing voices and developing a bad 
tick in his jaw, as well as stuttering.  (Transcript, pages 
4-6).  

A private psychological evaluation dated in December 1998 
reflects the veteran was in some distress and struggled to 
recount experiences he had that contributed to his current 
circumstances and problems.  The veteran described himself as 
being anxious most of the time.  He reported having 
difficulty being around people as well as chronic feelings of 
persecution and attack.  He also reported hearing voices.  He 
stated that his medication made him sleepy.  

The examiner opined that the veteran presented with a history 
of marginal psychological adjustment dating to the time of 
his military service.  He experienced emotional reactions 
consistent with schizoid personality traits, including 
feelings of distance, detachment, and discomfort with and an 
inability to relate to others.  It was noted he had been 
unable to effect a better adjustment or adaptation and had 
regressed to a marginal level of functioning where he was 
able to tolerate only the smallest degree of pressure and 
expectations of performance in a work setting.  The examiner 
further opined the veteran was markedly impaired in his 
overall occupational, personal, and social adjustment and 
functioning.  A relevant diagnosis of schizoaffective 
disorder and alcohol abuse was noted.  

A January 1999 addendum to the March 1998 VA examination 
reflects that the examiner had reviewed the veteran's claims 
folder.  He opined that he believed the diagnosis of 
schizoaffective disorder and assignment of a GAF score of 43 
were appropriate.  

In a February 1999 addendum to the April 1998 VA examination 
report, the examiner opined that after reviewing the 
veteran's claims folder, the psychiatric disorder had its 
etiology while the veteran was in service, especially during 
his first tour.  The examiner opined that the psychiatric 
diagnosis would be schizoaffective disorder, but post-
traumatic stress disorder could not be completely ruled out.  

Upon VA examination dated in May 1999, the examiner (who also 
conducted the March 1998 VA examination) noted that the 
claims folder had been reviewed in its entirety.  It was 
noted the veteran continued to report symptoms of 
hallucinations and delusions.  It was also noted he had 
missed a lot of work because of depression.  He denied 
delusions of thought broadcasting or of receiving special 
messages.  On mental status examination, the veteran was 
generally somewhat underactive and made minimal eye contact.  
The predominant mood was one of some depression, but affect 
was blunted.  A relevant diagnosis of schizoaffective 
disorder was noted.  The examiner opined that he believed the 
most appropriate diagnosis was schizoaffective disorder and 
he believed the etiology of that disorder was in service.  

A September 1999 VA examination report (written by the same 
examiner that conducted the May 1999 VA examination) notes 
that the examiner's conclusion remained the same as stated in 
the May 1999 VA examination report.  He opined that the 
veteran's symptomatology could be completely accounted for by 
a diagnosis of schizoaffective disorder and that it had its 
origin in service.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as psychoses, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability; lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and competent 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Caluza v.  Brown, 7 Vet. 
App. 498 (1995). 

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
psychiatric disorder, diagnosed as schizoaffective disorder, 
is warranted.  The evidence of record reflects competent 
medical evidence of a current diagnosis of schizoaffective 
disorder and two VA medical opinions that the veteran's 
current psychiatric disorder began during, and is related to, 
his military service.  Thus, the Board finds the claim is 
clearly well grounded.  See Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).

Two VA medical examiners reviewed the veteran's claims folder 
and opined that the veteran's schizoaffective disorder had 
its etiology in service.  In a February 1999 addendum to an 
April 1998 examination report, a VA examiner opined that the 
veteran's psychiatric disorder had its etiology while the 
veteran was in service.  In a May 1999 examination report, a 
separate VA examiner also opined that the most appropriate 
diagnosis was schizoaffective disorder and the etiology of 
that disorder was in service.  The examiner confirmed his 
opinion in a September 1999 VA examination.  Those findings 
are consistent with private psychological evaluations dated 
in June 1993 and December 1998.  A June 1993 private 
psychological report also equated the veteran's psychiatric 
disorder with his military service and a December 1998 
psychological report states that the veteran presented with a 
history of marginal psychological adjustment dating to the 
time of his military service. 

The record in this action is completely silent for any 
medical evidence suggesting another etiology of the veteran's 
psychiatric disorder.  Thus, the preponderance of the 
evidence is clearly in the veteran's favor and 
schizoaffective disorder may not be disassociated from 
military service.  Accordingly, service connection for 
schizoaffective disorder is warranted.  



ORDER

Entitlement to service connection for schizoaffective 
disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

